     Case 2:97-cr-01085-CAS Document 835 Filed 08/04/20 Page 1 of 2 Page ID #:1718



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                )    CASE NO. CR97-1085-CAS - 14
                                              )
12                 Plaintiff,                 )    FINAL REVOCATION OF
             v.                               )    SUPERVISED RELEASE AND
13                                            )    JUDGMENT
     MARLIN DONEL POLK,                       )
14                                            )
               Defendant.                     )
15   ____________________________             )
16           On August 4, 2020, this matter came before the Court on Petition on Probation and
17   Supervised Release originally filed on April 5, 2006. Government counsel, Christopher
18   Brunwin, the defendant and his appointed Deputy Federal Public Defender attorney, David
19   Wasserman, were present. The U.S. Probation Officer, Robert Chavez, was also present.
20           The Court questioned the defendant regarding the Petition on Probation and
21   Supervised Release originally filed on April 5, 2006. The allegations are read to the
22   defendant. The defendant is questioned by the Court and advised of his Constitutional
23   Rights. The defendant admits violation of his supervised release as stated in allegations 5
24   and 6 of the petition filed on April 5, 2006 and denies violation of his supervised release as
25   stated in allegations 1, 2, 3 and 4 of the petition filed on April 5, 2006. The Court grants the
26   government’s motion to dismiss allegations 1, 2, 3 and 4 of the petition filed on April 5,
27   2006.
28           THE COURT FINDS the admissions voluntary and knowledgeable and accepts them.
     Case 2:97-cr-01085-CAS Document 835 Filed 08/04/20 Page 2 of 2 Page ID #:1719



 1         THE COURT FURTHER FINDS that the defendant is in violation of the terms and
 2   conditions of his release as set forth in the Judgment and Probation/Commitment Orders of
 3   November 16, 1998 and August 16, 2004.
 4         IT IS ORDERED AND ADJUDGED, upon the findings of the Court, defendant’s
 5   supervised release is revoked. The detainer is hereby lifted and the warrant[630] issued on
 6   April 17, 2006 is hereby recalled and quashed. Defendant is hereby committed to the custody
 7   of the Bureau of Prisons for a term of one (1) day, time served and released forthwith
 8   (Release form CR12, dated August 4, 2020), with no supervision to follow.
 9        IT IS FURTHER ORDERED that the Clerk deliver a copy of this judgment to the
10 United States Marshal or other qualified officer and that said copy shall serve as the

11 commitment of defendant.

12 FILE/DATED:         August 4, 2020
                                                 ______ ____________ ______________
13                                               CHRISTINA A. SNYDER
                                                 UNITED STATES DISTRICT JUDGE
14
                                                 KIRY K. GRAY
15                                               CLERK OF COURT
16

17                                               By: ___/S/_________________________
                                                   Catherine M. Jeang, Deputy Clerk
18

19

20

21

22

23

24

25

26

27

28

                                                 2
